UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2013



ZEENIA SATTI,

                                            Plaintiff - Appellant,

          versus


WILLIAM CHARLES SIMENSON; KATHERINE SIMENSON;
PERVAIZ IRFAN BHATTI; JOHN DOE, I; JOHN DOE,
II; JOHN DOE, III; JOHN DOE, IV; JOHN DOE, V;
JOHN DOE, VI; JOHN DOE, VII; SARWAR ZIA;
WILLIAM W. CUMMINS, Dr.; FAIRFAX COUNTY POLICE
DEPARTMENT; UNITED STATES STATE DEPARTMENT
EMP; THE PENTAGON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-05-882)


Submitted:   November 28, 2005         Decided:     December 30, 2005


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Zeenia Satti, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Zeenia   Satti    appeals   the   district     court’s    order

dismissing without prejudice her 42 U.S.C. § 1983 (2000) complaint

under 28 U.S.C. § 1915(e)(2)(B)(ii) (2000).         We have reviewed the

record and find that this appeal is frivolous.             Accordingly, we

dismiss the appeal on the reasoning of the district court.               See

Satti   v.   Simenson,   No.   CA-05-882   (E.D.   Va.    Sept.   1,   2005).

Furthermore, we deny the five motions, filed in the district court

after Satti noted her appeal, that were transferred to this court,

as well as the motion filed in this court in which she asked that

records of her safety deposit box be frozen.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  DISMISSED




                                   - 2 -